          Case 2:19-cr-00248-MWF Document 66 Filed 03/11/21 Page 1 of 1 Page ID #:230
NICOLA T. HANNA, United States Attorney
BRANDON D. FOX, Assistant U.S. Attorney; Chief, Crim.
BENJAMIN R. BARRON,Assistant U.S. Attorney;Chief,SA
411 West 4th St, Suite 8000, Santa Ana, CA 92701
(714) 338-3536; ben.barron@usdoj.gov


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                   CASE NUMBER:

                                                                              2:19-CR-00248-MWF
                                             PLAINTIFF(S)
                             v.
                                                                     NOTICE OF MANUAL FILING
JACKIE FERRARI,                                                            OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

GOVERNMENT'S EX PARTE APPLICATION FOR ORDER SEALING DOCUMENT; DECLARATION OF
BENJAMIN R. BARRON
[PROPOSED] ORDER SEALING DOCUMENT
UNDER SEAL DOCUMENT ONE
UNDER SEAL DOCUMENT TWO




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




March 11, 2021                                                Benjamin R. Barron
Date                                                          Attorney Name
                                                              United States of America, Plaintiff
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
